                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


NANCY MALLETT,                                        )
                                                      )
                       Plaintiff,                     )
                                                      )       JUDGMENT IN A CIVIL CASE
       v.                                             )
                                                      )       CASE NO. 5:18-CV-241-D
ANDREW M. SAUL, Commissioner of Social                )
Security,                                             )
                Defendant.                            )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $4,000.00 in
attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to Justice
Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset Program,
payment will be made by check payable to Plaintiffs counsel, Laura Beth Waller, and mailed to
her office, Martin Jones & Piemonte at 4601 Charlotte Park Drive, Suite 390, P.O. Box 669468,
in accordance with Plaintiffs assignment to her attorney of her right to payment of attorney's fees
under the Equal Access to Justice Act.



This Judgment Filed and Entered on October 7, 2019, and Copies To:
Laura Beth Waller                                     (via CM/ECF electronic notification)
Keeya M. Jeffrey                                      (via CM/ECF electronic notification)
Cassia W. Parson                                      (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
October 7, 2019                               (By) /s/ Nicole Sellers
                                               Deputy Clerk
